DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 30 July 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Vera Villares 2010/0243806 is representative of the closest prior art. This reference discloses a pressure bulkhead having a bulkhead interface surface and a skin splice angle 22 or flange that forms a circumferential surface; see Fig. 3. However, Vera Villares fails to teach or suggest placing a plurality of shims between the splice angle or flange surface and the bulkhead interface surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783